Citation Nr: 0728575	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-03 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected disarticulation of the proximal 
interphalangeal joint of the left fifth finger.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  

By way of a September 1974 rating action, the RO granted 
service connection for disarticulation of the proximal 
interphalangeal joint of the left fifth finger.  A 10 percent 
rating was assigned effective July 1974.  That rating has 
been in effect more than 30 years.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision, which, 
in pertinent part, denied service connection for PTSD and a 
rating in excess of 10 percent for the left fifth finger 
residuals.

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

The service-connected left fifth finger disability involves 
disarticulation of the left small finger through the proximal 
interphalangeal joint; it does not involve metacarpal 
resection resulting in more than one-half of the bone lost.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for the service-connected disarticulation of the 
proximal interphalangeal joint have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.68, 4.71a, 
including Diagnostic Code 5156 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a January 2004 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that while the VCAA notice need not be 
contained in a single communication, post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case) cannot satisfy the duty to notify.  The Federal Circuit 
further held that such notice should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
March 2004 rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claim and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed March 2004 rating 
decision.  Id.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

The RO granted service for disarticulation of the proximal 
interphalangeal joint of the left 5th finger with good stump 
in a September 1974 rating decision.  This service-connected 
disability was assigned a 10 percent evaluation effective 
July 11, 1974, date of the initial claim.  This 10 percent 
disability evaluation has remained in effect since that time.  

In his October 2003 claim for increase, the veteran 
essentially contends that the severity of his service-
connected left little finger disability had increased.  

The veteran was afforded a VA examination in February 2004 to 
determine the current level of severity of his service-
connected left little finger disability.  The veteran 
reported the incurrence of his in-service injury.  He 
complained of a difficulty in gripping things with his left 
hand.  Physical examination revealed disarticulation of the 
left small finger through the proximal interphalangeal joint.  
The veteran was found to have had 10 degrees of 
metacarpophalangeal joint articulation, with a total 
articulation of 90 degrees.  He demonstrated tenderness to 
palpation about the scar.  The examiner noted that he was 
right hand dominant.

The assessment was traumatic disarticulation of the left, 
nondominant, small finger through the proximal 
interphalangeal joint with limited arc of motion at 90 
degrees and decreased power grip on the ulnar border.  
Corresponding X-ray reports showed amputation of the fifth 
finger at the base of the middle phalanx.  Additionally there 
were degenerative changes at the "first MCC joint."

In the present case, the veteran's service-connected left 
little finger disability is evaluated under the criteria for 
single finger amputation of the minor hand, as the veteran's 
dominant hand is the right hand.  See 38 C.F.R. § 4.69.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5156, a 10 percent 
evaluation is assigned for amputation of the little finger of 
the minor hand without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is assigned for amputation of the little finger of 
the minor hand with metacarpal resection with more than one-
half of the bone lost.  The NOTE following Diagnostic Code 
5156 reads as follows: "The single finger amputation ratings 
are the only applicable ratings for amputations of whole or 
part of single fingers."  
 
The criteria at Diagnostic Code 5156 are quite clear in that 
they provide no more than a 10 percent rating for amputation 
of the little finger of the minor hand with no metacarpal 
resection.  The Board has applied the noted criteria to the 
case at hand.  The veteran's left little finger disability 
involves disarticulation of the left small finger through the 
proximal interphalangeal joint; it does not involve 
metacarpal resection resulting in more than one-half of the 
bone lost.  Consequently, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5156.
The Board has considered the possibility of rating the 
veteran's left finger disability under another Diagnostic 
Code.  The NOTE following Diagnostic Code 5156, however, 
specifically directs against such action.

The veteran has indicated that his left finger residuals 
involve a painful scar.  The Board notes that, in certain 
scenarios, a separate compensable rating may be afforded for 
a painful scar in addition to a rating provided under another 
Diagnostic Code.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994) (permitting separate evaluations for separate problems 
arising from the same injury, but only when the problems do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14.)  Here, however, even if one were to 
consider the scar a separate disability not contemplated in 
the 10 percent rating afforded under Diagnostic Code 5156, 
according to 38 C.F.R. § 4.68, the combined rating for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level.  With specific regard 
to the left small finger, as noted above, amputation at (or 
proximal to) the proximal interphalangeal joint that does not 
involve metacarpal resection may be assigned a maximum 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5156.  

Thus, in this case, the "amputation rule" precludes a 
combined rating in excess of 10 percent for pathology 
involving amputation of the left (minor) little finger at (or 
proximal to) the proximal interphalangeal joint, without 
metacarpal resection.  38 C.F.R. §4.71a, Diagnostic Code 5156 
(the rating for amputation of the little finger).

The objective medical evidence of record does not show that 
the veteran's service-connected left small finger disability 
warrants a rating in excess the 10 percent rating he has long 
received for this service-connected problem.  In fact, 
38 C.F.R. § 4.68 precludes any higher rating.        

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding claim.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, this claim for increase 
must be denied.


 
ORDER

Evaluation in excess of 10 percent for the service-connected 
disarticulation of the proximal interphalangeal joint of the 
left fifth finger is denied.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link established by medical evidence between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2006).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  

Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

As noted, however, the diagnosis of PTSD related to a 
verified inservice stressor event is required before a grant 
of service connection can be made.

In this case, the medical evidence of record is conflicting 
and confusing to such a degree that an additional clarifying 
opinion is necessary.

With regard to a PTSD diagnosis, VA outpatient treatment 
records dated June 2003 to September 2005 are replete with 
reference to and diagnoses of PTSD.  Further, in an October 
2005 private medical statement, the veteran's psychologist 
noted the veteran's service in Vietnam and multiple traumatic 
events related thereto and confirmed that the veteran met the 
criteria for a diagnosis of PTSD.  The Board notes, however, 
that there is no indication that this private psychologist 
reviewed the entire claims file in conjunction with rendering 
the diagnosis.

In a January 2006 VA examination, however, the VA examiner 
did not provide a clear diagnosis of PTSD.  He noted the 
claims file was reviewed in conjunction with the examination.  
The examiner noted and recorded the veteran's previous 
history of psychiatric treatment.  The veteran reported such 
PTSD symptoms as flashbacks, sleep disturbance, social 
isolation (although he reported doing well in crowds), 
intrusive thoughts, nightmares and irritability.  On 
examination the veteran was noted to be logical and goal 
directed.  He reported moderate to severe dysphoria, feelings 
of social withdrawal and hopelessness.  He had intermittent 
suicidal ideation, but denied any intent or plan.  He denied 
any homicidal ideation or plan.  The veteran was diagnosed 
with major depressive disorder, moderate to severe and 
trauma-related stress.  The examiner commented that the 
veteran reported only a few symptoms of trauma-related stress 
and did not appear to meet the full criteria for this.  The 
veteran did, however, meet the criteria for major depressive 
disorder and the depression appeared to be secondary to the 
pain and functional limitations associated with the pain.  
The examiner concluded that the overall level of disability 
related to the psychiatric condition was severe.

In a June 2006 statement, a private psychologist reviewed the 
January 2006 VA examination and refuted the findings.  The 
psychologist noted that while the VA examiner did not 
diagnose PTSD, he did diagnose trauma-related stress.  The 
psychologist commented that in reviewing medical literature, 
the only listed disability for trauma related stress was 
PTSD.  The psychologist further noted that the only traumas 
reported by the veteran were the traumas associated with his 
service in Vietnam and as a result PTSD was the more 
appropriate diagnosis.

Given this conflicting medical evidence, the Board finds that 
a more contemporaneous VA examination is necessary to clarify 
the diagnosis and etiology of the veteran's current 
psychiatric condition. 

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  The Board notes 
that while the veteran submitted an incomplete PTSD 
questionnaire, he did provide various lay statements 
reporting his claimed in-service stressors.  In his June 2004 
Notice of Disagreement (NOD), the veteran reported witnessing 
the suicide deaths of four of his fellow soldiers.  
Additionally, he provided a time frame between August 1966 
through December 1966 and February 1970 through April 1970 as 
possible times when these events occurred.  It is the 
responsibility of the RO to contact the United States Joint 
Services Records Research Center (JSRRC) (previously the U.S. 
Armed Services Center for Research of Unit Records) so as to 
obtain the unit records of his unit and to conduct further 
unit research, if possible.  

Finally, in the October 2005 private medical statement, the 
psychologist commented that the veteran was awarded Social 
Security Disability benefits.  In this regard, the Board 
notes that VA regulations provide that VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency, such as the Social Security 
Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005), the 
need for additional evidence regarding his 
claim.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claim, notify 
him of the type of evidence that VA will 
seek to provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation will 
be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps to 
contact the veteran in order to obtain 
information about whether he currently is 
receiving disability benefits from the SSA.  
Based on his response, the RO should 
request all records of treatment of the 
veteran corresponding to his disability 
benefits application.  All records received 
by the RO must be added to the claims file.  
If the search for such records is 
unsuccessful, documentation to that effect 
must be added to the claims file.  

3.  The veteran should be afforded another 
opportunity to submit a more detailed PTSD 
questionnaire.  Then, the RO should review 
the veteran's completed PTSD questionnaire 
and various other lay statements and make a 
list of the in-service PTSD stressors 
described therein.  This list and a copy of 
the veteran's personnel file should be 
provided to the Army and Joint Services 
Records Research Center (JSRRC), which 
should be requested to research these 
stressors and to provide records of the 
veteran's units of assignment.  Upon 
receipt of a response from JSRRC, the RO 
should determine whether the received 
materials corroborate a claimed in-service 
stressor or stressors.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
including the JSRRC, the RO should prepare 
a report detailing the occurrence of any 
specific in-service stressors deemed 
established by the record.  This report is 
then to be added to the veteran's claims 
file.  If the occurrence of no claimed in-
service stressor(s) is/are verified, then 
the RO should so state in its report.

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  The 
claims file, a separate copy of this 
remand, and a list of the in-service 
stressor(s), if any, found by the RO to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  The examiner must 
determine whether the veteran has PTSD and, 
if so, whether any in-service stressor(s) 
found to be established by the RO is 
sufficient to produce PTSD.  In so doing, 
the examiner should address the conflicting 
findings of the January 2006 VA examination 
and the June 2006 private psychologist 
treatment statement.  The examiner should 
be instructed that only the verified events 
listed by the RO may be considered as 
stressors.  The examiner should utilize the 
fourth edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

6.  After completion of the above 
development, the veteran's claims of 
service connection for PTSD should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




 
The veteran is advised that at least in part the purpose of 
the examination requested in this remand is to obtain 
information or evidence (or both) which may be dispositive of 
the appeal.  Therefore, the veteran is hereby placed on 
notice that, pursuant to 38 C.F.R. § 3.655(b), failure to 
cooperate by attending the requested VA examination may 
result in the denial of a claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


